DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues:
IV. Claim Interpretation
Claim 11 is interpreted under 35 U.S.C. § 112(f).
Claim 11 has been amended to recite that the sensing unit is coupled to the processor. As would be widely recognized, the sensing unit coupled to the processor is a hardware component. The withdrawal of § 112(f) claim interpretation is respectfully requested.
Examiner’s Response:
The Examiner concurs.
As a result, claim 11 is no longer being interpreted as invoking § 112(f).
Applicant Argues:
V. Double Patenting

Claims 1-20 are rejected on the ground of non-statutory double-patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,539,664.

Applicant submits a Terminal Disclaimer with regard to U.S. Patent No. 10,539,664. Accordingly, the Examiner is respectfully requested to withdraw the double-patenting rejection.
Examiner’s Response:
The terminal disclaimer filed 12/28/2020 is approved.
As a result, the rejection of pending claims 1-6, 8-16 and 18-20 on the ground of non-statutory double-patenting is withdrawn.
Applicant Argues:
VI. Claim Rejections under 35 U.S.C. §§ 102&103

Claims 1,11, and 20 are rejected under § 102(a)(2) as being anticipated by Taylor, and claims 2-7 and 12-17 are rejected under § 103 as being unpatentable over Taylor and Zhu.

Claim 1 recites among other features: “obtaining the information about the one surface of the object from an external server, or obtaining the information about the one surface of the object based on a movement distance and a movement direction of the distance sensor and reflection results at a plurality of locations using the distance sensor.”

Taylor describes a machine 100 which travels along a site 104 having terrain, features, or surface characteristics, e.g., calibration objects 108 distinguishable by a range sensor and suitable for calibration. (Paragraph 20). After sufficient calibration data has been gathered and stored, the range sensor is calibrated using known map information regarding site 104 and the stored calibration data. The difference between the presumed orientation and position of range sensor on machine 100 and the actual orientation and position of range sensor on machine (i.e., misalignment) can be determined. The "true" offset (transformation) between the machine coordinate frame M and sensor coordinate frame S can be calculated. (Paragraph 21).
Thus, Taylor describes performing calibration based on the known map information and the calibration data.

However, Taylor does not teach or suggest at least “obtaining the information about the one surface of the object from an external server, or obtaining the information about the one surface of the object based on a movement distance and a movement direction of the distance sensor and reflection results at a plurality of locations using the distance sensor.”

Additionally, Zhu, which was cited to reject the dependent claims, merely discloses creating 3D point cloud using a Lidar and does not cure the above-noted deficiency of Taylor.

That is, similarly to Taylor, Zhu does not teach or suggest at least “obtaining the information about the one surface of the object from an external server, or obtaining the information about the one surface of the object based on a movement distance and a movement direction of the distance sensor and reflection results at a plurality of locations using the distance sensor.”

Because the combined references fail to teach or suggest each and every element of claim 1, the rejection of claim 1 over Taylor and Zhu is improper and its withdrawal is respectfully requested.

Claim 11 recites the features similar to those recited in claim 1 and, thus, is patentable at least for the similar reasons.

Claims 2-6, 12-16, and 20 are patentable at least by virtue of their respective dependencies.
Examiner’s Response:
The first alternative limitation recites:
“…obtaining the information about the one surface of the object from an external server…”
Paragraph 0047 of Taylor et al teaches:
Site map repository 318 may comprise any memory or other data storage device associated with sensor calibration computer 322. In one 
	
The above teaching suggests to a skilled artisan that any known means to store map data can be used.
Zhu teaches [ column 11, lines 15-25 ]:
Although the vehicle 100 is described and shown in FIG. 1 as having various components of vehicle 100, e.g., wireless communication system 146, computer system 112, data storage 114, and user interface 116, integrated into the vehicle 100, one or more of these components can optionally be mounted or associated separately from the vehicle 100. For example, data storage 114 can exist, in part or in full, separate from the vehicle 100, such as in a cloud-based server, for example. Thus, one or more of the functional elements of the vehicle 100 can be implemented in the form of device elements located separately or together. The functional device elements that make up vehicle 100 can generally be communicatively coupled together in a wired and/or wireless fashion.


The second alternative limitation recites:
“…obtaining the information about the one surface of the object based on a movement distance and a movement direction of the distance sensor and reflection results at a plurality of locations using the distance sensor…”
This limitation is taught by Taylor et al.
Paragraph 0048 of Taylor et al recites:
Site map repository 318 may also contain information defining calibration course 106. For example, points P on the surface of site 104 that fall within calibration course 106 may be so designated in site map repository 318. Alternatively or additionally, site map repository 318 may define the outer bounds of calibration course 106, such as by designating one or more lines through points P on the perimeter of calibration course 106. It is to be appreciated that calibration course 106 may be specified or indicated in site map repository 318 in a variety of other ways, if desired.
Paragraph 0020 of Taylor et al recites:
Range sensor 102 may be calibrated to ensure the accuracy of sensor data for use in various applications. In one embodiment, shown in FIG. 1, a calibration site 104 may be used to gather and store sensor data for calibrating range sensor 102. For example, mobile machine 100 may travel, either autonomously or under operator control, along a predetermined calibration course 106 or other area of site 104 having terrain, features, or surface characteristics suitable for 
It is the Examiner’s position that the second alternative limitation is taught by the device of Taylor et al gathering calibration data in accordance with paragraph 0020 wherein the calibration course is stored in site depository (318).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 11 and 20 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by Taylor et al or, in the alternative, under 35 U.S.C. 103 as obvious over Taylor et al in view of Zhu.
With respect to claims 1 and 11, Taylor et al disclose:
A calibration method [ the abstract teaches a system for collecting and evaluating calibration data ] performed by a distance sensor [ the abstract discloses a range sensor ], the calibration method comprising: obtaining information about one surface of an object [taught by the objects (108) at known locations on calibration course (106) ]; obtaining distance sensor data by emitting a plurality of beams from the distance sensor to the one surface of the object and receiving a plurality of reflection signals of the plurality of beams [taught by machine (100) using range sensors (102) to collect data as it goes over course (106) ]; and performing calibration on the plurality of beams emitted by the distance sensor, based on the information about the one surface of the object and the distance sensor data [ taught by paragraph 0021 ].
Claims 1 and 11 further recite:
“obtaining the information about the one surface of the object from an external server, or obtaining the information about the one surface of the object based on a movement distance and a movement direction of the distance sensor and reflection results at a plurality of locations using the distance sensor.”
The first alternative limitation recites:
“…obtaining the information about the one surface of the object from an external server…”
The first alternative limitation would have been obvious because the device of Taylor et al required known means for storing map data [ see paragraph 0047 ] and Zhu established that proving this data via a cloud-based server was a conventional practice in vehicle guidance 
Dependent claim 20 is rejected because both Taylor et al Zhu recite devices using a computer processor.
The second alternative limitation recites:
“…obtaining the information about the one surface of the object based on a movement distance and a movement direction of the distance sensor and reflection results at a plurality of locations using the distance sensor…”
It is the Examiner’s position that the second alternative limitation is taught by the device of Taylor et al gathering calibration data in accordance with paragraph 0020 wherein the calibration course is stored in site depository (318) [ see paragraph 0048 ]; thus anticipating claims 1 and 11 under Taylor et al, when using the second alternative limitation.
Dependent claim 20 is rejected because both Taylor et al Zhu recite devices using a computer processor.
Allowable Subject Matter
Claims 2-6, 8-10, 12-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645